Citation Nr: 1750003	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 21, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease.  

3.  Entitlement to total disability based on individual employability (TDIU).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, May 2012, and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran, in Knoxville, Tennessee, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA audio examination in November 2014 and has subsequently requested an increased rating based on an increase in the severity of his hearing loss.  Accordingly, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss.  

In February 2017, the Veteran testified that he was scheduled to have an echocardiogram conducted by VA in March 2017.  No VA treatment records after July 2016 have been associated with the virtual file.  

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected disabilities; specifically, his heart disease and hearing loss.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding VA treatment records, specifically for the period of July 2016 to present, including any echocardiograms or other cardiologic testing performed in March 2017.  

2.  Schedule the Veteran for an examination with a 
VA audiologist to assess the current nature and severity 
of his bilateral hearing loss.  The examiner should be provided and review the virtual file, including a copy of this Remand.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss, to include any effects in an occupational setting.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


